Exhibit 10.1


Grant No.
ENDO INTERNATIONAL PLC
PERFORMANCE AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN


This Performance Award Agreement (this “Award Agreement”) is made and entered
into as of the date of grant set forth below (the “Date of Grant”) by and
between Endo International plc, an Irish public limited company (the “Company”),
and the participant named below (the “Participant”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Company’s Amended
and Restated 2015 Stock Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


Name of Participant:    


Total Target Performance Award (Total Number of Restricted Stock Units
Underlying the Target Performance Award):


Date of Grant:    


Performance Period for the TSR Performance Award:
The period beginning on the Date of Grant and ending on the third anniversary of
the Date of Grant.



Performance Period for the FCF Performance Award:
Each of three successive annual periods, the first of which begins on the first
day of the Company’s fiscal year that includes the Date of Grant.



1.    Grant of Performance Awards. The Company hereby grants to the Participant
the total number of restricted stock units set forth above, fifty percent (50%)
of which shall be subject to Total Shareholder Return performance targets (the
“TSR Performance Award”) and the other fifty percent (50%) of which shall be
subject to Free Cash Flow performance targets (the “FCF Performance Award,” and
together with the TSR Performance Award, the “Performance Award”). The
Performance Award shall be subject to all of the terms and conditions of this
Award Agreement and the Plan.


2.     Form of Payment and Vesting.


(a) The TSR Performance Award shall vest on the last day of the TSR Performance
Period (the “TSR Vesting Date”) in a number of shares of Company Stock equal to
the multiple of the TSR Performance Award achieved, as determined by the
Committee (or its designee) in accordance with the performance conditions set
forth in Exhibit A hereto, provided that the Participant is providing service to
the Company or one of its Subsidiaries on the TSR Vesting Date (other than as is
provided by Paragraph 4 of this Award Agreement). Any shares of Company Stock
earned in accordance with the prior sentence shall be delivered to the
Participant as soon as practicable following the TSR Vesting Date, but no later
than the later to occur of the end of the calendar year in which the TSR Vesting
Date occurs and the fifteenth day of the third




--------------------------------------------------------------------------------




calendar month following the TSR Vesting Date. Any portion of the TSR
Performance Award that could have been earned in accordance with the provisions
of Exhibit A that is not earned as of the TSR Vesting Date, as determined by the
Committee (or its designee), shall be immediately forfeited.


(b) During each FCF Performance Period, one third (1/3rd) of the number of
restricted stock units underlying the target FCF Performance Award shall be
eligible to be earned based on achievement of the performance conditions set
forth in Exhibit B hereto (as may be supplemented from time to time) (“Exhibit
B”). The FCF Performance Award shall vest on the third anniversary of the Date
of Grant of the FCF Performance Award (the “FCF Vesting Date”) in a number of
shares of Company Stock equal to the sum of the number of shares of Company
Stock so earned for each of the three FCF Performance Periods, as determined by
the Committee (or its designee), provided that the Participant is providing
service to the Company or one of its Subsidiaries on the FCF Vesting Date (other
than as is provided by Paragraph 4 of this Award Agreement). Any shares of
Company Stock earned and vested in accordance with the foregoing shall be
delivered to the Participant as soon as practicable following the FCF Vesting
Date, but no later than the fifteenth day of the third calendar month following
the calendar year in which the FCF Vesting Date occurs. For each FCF Performance
Period, any portion of the FCF Performance Award that could have been earned in
accordance with the provisions of Exhibit B that is not earned as of the last
day of the applicable FCF Performance Period, as determined by the Committee (or
its designee), shall be immediately forfeited.


3.    Restrictions. The Performance Award granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and shall be subject to a risk of forfeiture until any requirements
or restrictions contained in this Award Agreement or in the Plan have been
otherwise satisfied, terminated or expressly waived by the Company in writing.


4.     Termination of Service; Disability


(a) Termination of Service for Cause. Upon the Participant’s termination of
service with the Company and its Subsidiaries for Cause prior to the TSR Vesting
Date or the FCF Vesting Date, the unvested portion, if any, of the Participant’s
Performance Award shall be forfeited as of the date of such termination of
service.


(b) Termination of Service on Account of Death. Upon termination of the
Participant’s service with the Company and its Subsidiaries on account of death
prior to the TSR Vesting Date or the FCF Vesting Date, the unvested portion, if
any, of the Participant’s Performance Award shall vest as of the date of such
termination of service at target levels (as set forth on Exhibit A and Exhibit
B, as applicable). The vested Performance Award (determined in accordance with
the foregoing and including any portion of the FCF Performance Award that was
earned prior to the Participant’s death in accordance with Exhibit B for any
completed FCF Performance Period) shall be settled in shares of Company Stock
for the benefit of the Participant’s estate no later than the later to occur of
the end of the calendar year in which the Participant’s death occurs and the
fifteenth day of the third calendar month following the Participant’s death.


2



--------------------------------------------------------------------------------






(c) Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company
prior to the TSR Vesting Date or the FCF Vesting Date, the Participant’s
Performance Award shall continue to be eligible to vest in accordance with the
performance-based vesting conditions set forth on Exhibit A and Exhibit B, as
applicable, regardless of such termination of service.


(d) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A of the Code prior to the TSR
Vesting Date or the FCF Vesting Date, the Participant’s Performance Award shall
continue to be eligible to vest in accordance with the performance-based vesting
conditions set forth on Exhibit A and Exhibit B, as applicable, regardless of
any subsequent termination of service.


(e) Termination of Service by the Company without Cause or by the Participant
for Good Reason.


(i) Upon termination of the Participant’s service with the Company and its
Subsidiaries by the Company or its Subsidiaries without Cause or by the
Participant for “good reason” (or any like term as defined under any employment
agreement with the Company or a Subsidiary to which the Participant is a party,
as modified below) prior to the TSR Vesting Date, a portion of the Participant's
TSR Performance Award shall vest based upon achievement of the TSR Performance
Criteria (as defined in Exhibit A) measured as of the date of the Participant’s
termination of service, multiplied by a fraction, the numerator of which is the
number of full months of the Participant’s service during the TSR Performance
Period and the denominator of which is the total number of months in the TSR
Performance Period. The vested portion of the TSR Performance Award shall be
settled in shares of Company Stock as soon as practicable following the
Participant’s termination of service, but no later than the later to occur of
(A) the end of the calendar year in which such termination occurs or (B) by the
fifteenth day of the third calendar month following such termination.
Notwithstanding the foregoing, the Committee (or such individual or individuals
authorized by the Committee) may, in its discretion, exercise negative
discretion to determine payout achievement.  Any portion of the TSR Performance
Award that could have been earned in accordance with the provisions of this
Section 4(e)(i) that is not earned as of the date of the Participant’s
termination of service shall be immediately forfeited on the date of the
Participant’s termination of service.


(ii) Upon termination of the Participant’s service with the Company and its
Subsidiaries by the Company or its Subsidiaries without Cause or by the
Participant for “good reason” (or any like term as defined under any employment
agreement with the Company or a Subsidiary to which the Participant is a party,
as modified below) prior to the FCF Vesting Date but after the Company’s first
approval of estimated Free Cash Flow for the FCF Performance Period in which
such termination of service occurs, the Participant's FCF Performance Award in
respect of such FCF Performance Period shall vest based upon achievement of the
most recently approved estimate of Free Cash Flow for the applicable FCF
Performance Period, multiplied by a fraction, the numerator of which is the
number of full months of Participant’s service during the current FCF
Performance Period and the denominator of which is twelve (12). If such
termination


3



--------------------------------------------------------------------------------




occurs prior to the FCF Vesting Date and prior to the Company’s first approval
of estimated Free Cash Flow for the FCF Performance Period in which such
termination of service occurs, then the Participant shall not vest in any
portion of the FCF Performance Award in respect of the FCF Performance Period in
which such termination of service occurs. The vested portion of the FCF
Performance Award determined in accordance with the foregoing (plus any portion
of the Participant’s FCF Performance Award for which the FCF Performance
Criteria (as defined in Exhibit B) has been achieved in respect of any
previously completed FCF Performance Period) shall be settled in shares of
Company Stock immediately following such termination. Notwithstanding the
foregoing the Committee (or such individual or individuals authorized by the
Committee) may, in its discretion, exercise negative discretion to determine
payout achievement.  Any portion of the FCF Performance Award that could have
been earned in accordance with the provisions of this Section 4(e)(ii) that is
not earned as of the date of the Participant’s termination of service shall be
immediately forfeited on the date of the Participant’s termination of service.


(iii) For the purposes of this Section 4(e), for any Participant who is a party
to an employment agreement with the Company or a Subsidiary, “good reason” shall
also include the Participant's termination of his or her employment within
ninety (90) days following the expiration of the employment term of the
Participant's employment agreement under circumstances that would have
constituted good reason had such termination occurred during the employment
term.


(f) Termination of Service for any Other Reason. Unless otherwise provided in an
individual agreement with the Participant, if the Participant has a termination
of service with the Company and its Subsidiaries prior to the TSR Vesting Date
or the FCF Vesting Date for any reason other than the reasons enumerated in
Subparagraphs (a) through (e) above, the Participant’s Performance Award as of
the date of termination of service shall be forfeited.


5.    Change in Control. Notwithstanding anything to the contrary in the Plan,
in the event of a Change in Control prior to the TSR Vesting Date or the FCF
Vesting Date, as applicable, the provisions of this Section 5 shall apply.
(a)    if the entire Performance Award is assumed or substituted (within the
meaning of the Plan) in connection with such Change in Control, and the
Participant incurs a termination of service from the Company and its
Subsidiaries by the Company or its Subsidiary without Cause or by the
Participant for good reason (or any like term as defined under any employment
agreement with the Company or a Subsidiary to which the Participant is a party,
as modified by Section 4(e)(iii)) during the 24-month period following such
Change in Control, then the restrictions, deferral limitations, payment
conditions, and forfeiture conditions applicable to any portion of the
Performance Award shall lapse and:
(i)     the TSR Performance Award shall be settled in shares of Company Stock as
soon as practicable following the Participant’s termination of service, but no
later than the later to occur of the end of the calendar year in which such
termination occurs or the fifteenth day of the third calendar month following
such termination, based on the greater of (y) actual achievement of TSR
Performance Criteria or (z) target achievement of the TSR Performance Criteria,
in either case measured as of the date of such termination, and


4



--------------------------------------------------------------------------------




(ii)     the FCF Performance Award shall be settled as soon as practicable
following the Participant’s termination of service, but no later than the later
to occur of the end of the calendar year in which such termination occurs or the
fifteenth day of the third calendar month following such termination, with the
number of shares equal to the sum of (y) the number of shares of Company Stock
underlying any portion of the Participant’s FCF Performance Award for which the
FCF Performance Criteria has been achieved in respect of any previously
completed FCF Performance Period and (z) the number of shares of Company Stock
subject to any portion of the FCF Performance Award for any FCF Performance
Period not completed multiplied by one (1) or, if greater, a multiple determined
based upon achievement of the most recently approved estimate of Free Cash Flow.
(b)    if any portion of the Performance Award is not assumed or substituted in
connection with such Change in Control, then the restrictions, deferral
limitations, payment conditions, and forfeiture conditions applicable to any
portion of the Performance Award shall lapse and:
(i)     the TSR Performance Award shall be settled in shares of Company Stock
immediately prior to the Change in Control based on the greater of (i) actual
achievement of TSR Performance Criteria or (ii) target achievement of the TSR
Performance Criteria, in either case measured as of the date of the Change in
Control, and
(ii)     the FCF Performance Award shall be settled immediately prior to the
Change in Control, with the number of shares equal to the sum of (y) the number
of shares of Company Stock underlying any portion of the Participant’s FCF
Performance Award for which the FCF Performance Criteria has been achieved in
respect of any previously completed FCF Performance Period and (z) the number of
shares of Company Stock subject to any portion of the FCF Performance Award for
any FCF Performance Period not completed multiplied by one (1) or, if greater, a
multiple determined based upon achievement of the most recently approved
estimate of Free Cash Flow.
(c)    Any portion of the Performance Award that could have been earned in
accordance with Section 5(a) or Section 5(b) that is not earned shall be
immediately forfeited on the date of termination of service or the date the
Change in Control occurs, as applicable.
6.    Change in Control Definition. Notwithstanding anything to the contrary in
the Plan, for purposes of this Award Agreement, Change in Control means and
shall be deemed to have occurred upon the first of the following events to
occur:
(a)    Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a


5



--------------------------------------------------------------------------------




Beneficial Owner in connection with a transaction described in clause (A) of
Subparagraph (c) below; or
(b)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or
(c)    There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board of Directors immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or
(d)    The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s shareholders unless the Board of Directors expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (A) at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (B)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board of Directors
immediately prior thereto.


6



--------------------------------------------------------------------------------




For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) with respect to
any Award that constitutes a deferral of compensation subject to Section 409A of
the Code, no such Award shall become payable as a result of the occurrence of a
Change in Control unless such Change in Control also constitutes a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company under Section 409A of the Code.
For the avoidance of doubt, any one or more of the events described in
subparagraphs (a) through (d) may be effected pursuant to (A) a takeover under
Irish takeover rules; (B) a compromise or arrangement under Chapter 1 of Part 9
of the Companies Act 2014 of the Republic of Ireland or (C) Chapter 2 of Part 9
of the Companies Act 2014 of the Republic of Ireland.
7.    No Shareholder Rights Prior to Delivery. The Participant shall not have
any rights of a shareholder (including the right to distributions or dividends)
with respect to the Performance Award until shares of Company Stock are issued
pursuant to the terms of this Award Agreement.


8.    Performance Award Agreement Subject to Plan. This Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
reference, and is intended, and shall be interpreted, in a manner to comply
therewith. In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, except as expressly provided by Sections 5 and 6 of this Award
Agreement.


9.    No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s service at any
time for any reason whatsoever, with or without Cause.


10.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from the Performance Award
granted hereunder or other compensation payable to the Participant any sums
required by federal, state or local tax


7



--------------------------------------------------------------------------------




law to be withheld or to satisfy any applicable payroll deductions with respect
to the vesting of, lapse of restrictions on, or payment of the Performance
Award. A Participant who is an officer or director subject to the provisions of
Section 16 of the Exchange Act as of the date of the withholding requirement may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery shares of Company Stock in accordance with Section 12(b) of the Plan.


11.    Section 409A Compliance. The Performance Award is intended to comply with
Code Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
of the Participant’s termination of service with the Company and its
Subsidiaries will be made to the Participant until the Participant’s termination
of service constitutes a “separation from service” (as defined in Code Section
409A). For purposes of this Award Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Code Section 409A. If a participant is a “specified employee” (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her service until the earlier of: (i) the
expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” or (ii) the date of such Participant’s
death. Upon the expiration of the applicable waiting period set forth in the
preceding sentence, all payments and benefits deferred pursuant to this
Paragraph 11 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Award Agreement will be paid in accordance with the
normal payment dates specified for them herein.


12.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


13.    Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.


14.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


15.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of


8



--------------------------------------------------------------------------------




this Award Agreement, including but not limited to all acts and documents
related to compliance with federal and/or state securities and/or tax laws and
applicable Irish law.


16.    Entire Performance Award Agreement. This Award Agreement (including
Exhibits A and B and Annex A) and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof.


17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.


18.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


19.    Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:


If to Company:    Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer


If to the Participant:    At the address on file with the Company.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


20.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


21.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Performance Award subject to all
the terms and conditions of the Plan and this Award Agreement.


22.    No Compensation for Loss of Rights. The Participant hereby acknowledges
that under no circumstances will s/he, on ceasing to be an employee or director
of the Company and its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.




9



--------------------------------------------------------------------------------




23.    Severability. All the terms and provisions of this Award Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Award Agreement, and the enforceability, legality and validity of the remainder
of this Award Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.


24.    Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides service
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.
25.    Additional Matters.    This Award Agreement is intended to comply with
the applicable laws of any country or jurisdiction where the Performance Award
is granted under the Plan, and all provisions hereof shall be construed in a
manner to so comply. The following provisions apply to Participants providing
service in the country noted:


Canada:


Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (g):


(g)    The Participant’s date of termination of service shall be the
Participant’s last day of active service with the Company and its Subsidiaries
and shall not include any period of statutory, contractual or common law
reasonable notice or any period of deemed employment or salary continuance.


Section 10 above shall be deleted in its entirety and replaced with the
following language:


The Company shall be entitled to receive either a cash payment by or on behalf
of the Participant or a sufficient amount of the proceeds from the sale of
Company Stock to be acquired pursuant to this Award Agreement by the
Participant’s delivery to the Company of an assignment of such proceeds and an
authorization to the broker or selling agent to pay that amount to the Company
and to effect such sale at


10



--------------------------------------------------------------------------------




the time of exercise or other delivery of shares of Company Stock for any sums
required by federal, state or local tax law to be withheld or to satisfy any
applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Performance Award.


India:


As used herein, “Participant” shall have the meaning set forth in the Plan,
except the term shall not include consultants of any Subsidiary in India.


Section 4(b) shall be deleted in its entirety and replaced with the following
language:


Termination of Service on Account of Death. Upon termination of the
Participant’s service on account of death prior to the either the TSR Vesting
Date or the FCF Vesting Date, the Participant’s Performance Award shall
immediately vest in his legal heirs or nominees, subject to fulfilment of the
performance conditions specified in Exhibits A and B and shall be settled in
shares of Company Stock for the benefit of the Participant’s estate no later
than the later of the end of the calendar year in which the Participant’s death
occurs or the fifteenth day of the third calendar month following the
Participant’s death.


Section 4(c) shall be deleted in its entirety and replaced with the following
language:


Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company,
the unvested portion, if any, of the Participant’s Performance Award as of the
date of termination shall stand vested on the date of termination of service,
subject to the fulfilment of the performance conditions specified in Exhibits A
and B.


Section 4(d) shall be deleted in its entirety and replaced with the following
language:


Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, the unvested portion, if any,
of the Participant’s Performance Award as of the date of such Disability shall
continue to be eligible to vest in accordance with the performance-based vesting
conditions set forth on Exhibits A and B regardless of any subsequent
termination of service, provided such Disability does not result in termination
of service. In the event of termination of service, the unvested portion, if
any, of the Performance Award shall vest in him on the date of termination.


Section 10 shall be deleted in its entirety and replaced with the following
language:


Tax Withholding. The Subsidiary under whose payroll the Participant is
registered shall have the right to deduct or withhold from the Performance Award
or payroll of the Participant an amount sufficient to satisfy income taxes
required by law to be


11



--------------------------------------------------------------------------------




withheld with respect to the vesting of, lapse of restrictions on, or payment of
the Performance Award or to satisfy any applicable payroll deductions. The
obligations of the Company under this Award Agreement will be conditioned on
such arrangement and the Company or such Subsidiary will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant. A Participant who is an officer or
director subject to the provisions of Section 16 of the Exchange Act as of the
date of the withholding requirement may satisfy the foregoing requirement by
electing to have the Subsidiary under whose payroll the Participant is
registered withhold from delivery shares of Company Stock in accordance with
Section 12(b) of the Plan.


Section 13 shall be amended to delete the term “transferees”.


Section 14 shall be deleted in its entirety and replaced with the following
language:


No Assignment. Notwithstanding anything to the contrary in this Award Agreement,
but subject to the assignment of the Performance Award upon death of the
Participant, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


Section 15 shall be deleted in its entirety and replaced with the following
language:


Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Indian law. The rights and interests of the Participant
under the Award Agreement shall be subject to compliance under the Foreign
Exchange Management Act, 1999 and the related rules thereto.


Ireland:


Section 4(c) above shall be deleted and be of no force and effect.


Section 13 above shall be amended to delete the words “transferees, assignees”
therefrom.


Section 14 above shall be deleted in its entirety and replaced with the
following language:


No Assignment or Transfer. Notwithstanding anything to the contrary in this
Award Agreement, neither this Award Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Award Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.


Mexico:


12



--------------------------------------------------------------------------------






Section 10 above shall be deleted and be of no force and effect.


Section 21 above shall be amended to add the following language:


The Performance Award shall not become part of the Participant’s salary or
compensation, nor an acquired right, since it is not intended to compensate the
Participant for his/her service to his/her employer but to be part of a global
employee retention plan implemented by the Company. Therefore, the Plan, or the
right of the Participant to receive any awards pursuant to the Plan, may be
modified or terminated at any time. In addition, the value of such Performance
Awards will not be considered at any time for purposes of the Participant’s
severance calculations.


South Africa:


Section 10 above shall be amended to include the language in bold:


Tax Withholding. The Company and/or the Participant’s employer shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from the Performance Award granted hereunder of compensation payable to the
Participant and/or from any other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld or to satisfy
any applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of the Performance Award. A Participant who is an
officer or director subject to the provisions of Section 16 of the Exchange Act
as of the date of the withholding requirement may satisfy the foregoing
requirement by electing to have the Company and/or the Participant’s employer
withhold from delivery shares of Company Stock in accordance with Section 12(b)
of the Plan.




Section 15 above shall be amended to include the language in bold:


Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law. Participant’s participation in terms of this
Award Agreement is subject to compliance by the Participant with all applicable
South African exchange control laws and rules.


Section 21 above shall be amended to add the following provisions:


This Performance Award contains no promise of any future awards. In other words,
by the Participant’s signature below, he/she agrees that he/she will have no


13



--------------------------------------------------------------------------------




entitlement or claim to, or expectation of, receiving further awards on the
basis of this Performance Award or previous awards.


The Performance Award shall not constitute part of the Participant’s terms and
conditions of employment, including without limitation his/her remuneration, nor
an acquired right, since it is not intended to compensate the Participant for
his/her service to his/her employer. Therefore, the Plan, or the right of the
Participant to receive awards pursuant to the Plan, may be amended,
supplemented, substituted or terminated at any time. In addition, the value of
such Performance Awards will not be considered at any time for purposes of
calculating any leave pay, notice pay, severance pay or compensation or the
like, which may be due or awarded to the Participant.


United Kingdom:


As used herein, “Cause” shall have the meaning set forth in the Plan and, with
respect to any Participant who is a party to an employment agreement with the
Company, the definition of “Cause” shall include any circumstances in which the
Company may terminate the Participant’s employment agreement without notice in
accordance with its terms.


As used herein, “Disability” shall mean the Participant's inability to, solely
because of injury or physical or mental illness: (i) perform the material duties
of his or her regular occupation and (ii) earn 80% or more of his or her base
salary or wages in respect of his or her regular occupation, for a period that
lasts or can reasonably be expected to last for a continuous period of 12
months.


Section 4(c) above shall be deleted and be of no force and effect.


Section 10 above shall be deleted in its entirety and replaced with the
following:


Tax Liabilities. The Participant irrevocably agrees (A) to pay, or enter into
arrangements to the satisfaction of the Company to pay, to the Company, the
Participant’s employer or former employer (as appropriate) the amount of any Tax
Liability, (B) that the Company, the Participant’s employer or former employer
(as appropriate) may, if it so elects by written notice to the Participant,
recover the whole or any part of any Employer NICs from the Participant, (C)
that the Participant shall, promptly upon being requested to do so by the
Company, the Participant’s employer or former employer (as appropriate), elect
(using a form approved by HM Revenue & Customs) that the whole or any part of
the liability for Employer NICs shall be transferred to the Participant; (D) to
enter into a joint election, under section 431(1) or 431(2) of the Income Tax
(Earnings & Pensions) Act 2003 (“ITEPA”), in respect of the Company Stock
delivered pursuant to a Performance Award, if required to do so by the Company,
the Participant’s employer or former employer, before, on or within 14 days
after any date of delivery of such Company Stock. For the purposes of this
section the following capitalized terms shall have the meanings set out below:


14



--------------------------------------------------------------------------------






“Employer NICs”: any secondary class 1 (employer) national insurance
contributions that the Company or any employer (or former employer) of the
Participant is liable to pay as a result of any Taxable Event (or which that
person would be liable to pay in the absence of an election of the type referred
to in (C) above) and that may be lawfully recovered from the Participant.


“Taxable Event”: any event or circumstance that gives rise to a liability for
the Participant to pay income tax and national insurance contributions or either
of them in respect of: (a) the Performance Award, including its assignment or
surrender for consideration, or the receipt of any benefit in connection with
it; (b) any shares (or other securities or assets): (i) earmarked or held to
satisfy the Performance Award; (ii) acquired pursuant to the Performance Award;
or (iv) acquired in consideration of the assignment or surrender of the
Performance Award; (c) any securities (or other assets) acquired or earmarked as
a result of holding shares (or other securities or assets) mentioned in (b); or
(d) any amount due in respect of assets within (a) to (c) above and not made
good by the Participant within the time limit specified in section 222 ITEPA.


“Tax Liability”: the total of (a) any income tax and primary class 1 (employee)
national insurance contributions that any employer (or former employer) of the
Participant is liable to account for (or reasonably believes it is liable to
account for) as a result of any Taxable Event; and (b) any Employer NICs that
any employer (or former employer) of the Participant is liable to pay (or
reasonably believes it is liable to pay) as a result of any Taxable Event and
that can be recovered lawfully from the Participant.


Section 22 shall be replaced by the following provision:


Nothing contained in the Plan or this Performance Award shall form part of the
Participant’s contract of employment. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of or
otherwise engaged by the Company or any of its Subsidiaries for any reason
(including as a result of a repudiatory breach of contract by the Company or any
of its Subsidiaries), be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan that s/he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. By signing this Performance Award the
Participant shall be deemed irrevocably to have waived any such entitlement.


15



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO INTERNATIONAL PLC




__________________________________
By:
Name: Paul V. Campanelli
Title: President & Chief Executive Officer




PARTICIPANT





Signature: __________________________
Print Name:




16



--------------------------------------------------------------------------------




EXHIBIT A
(I)
TSR Performance Criteria.

The Participant will be entitled to receive a number of shares of Company Stock
as of the TSR Vesting Date, equal to a multiple of the TSR Target Performance
Award achieved based on achievement of targets relating to Relative TSR (the
“TSR Performance Criteria”) as described below for the TSR Performance Period:


Relative TSR
Multiple Applicable to TSR Target Performance Award
Equal to or above 90th percentile
2
Equal to or above 80th percentile but below 90th percentile
1.61 - 1.80
Equal to or above 70th percentile but below 80th percentile
1.41 - 1.60
Equal to or above 60th percentile but below 70th percentile
1.21 – 1.40
Equal to or above 50th percentile but below 60th percentile
1.00 – 1.20
Equal to or above 40th percentile but below 50th percentile
0.5
Below 40th percentile
0

In the event that Relative TSR over the TSR Performance Period is negative, the
multiple applicable to the TSR Target Performance Award shall not exceed 1.
If Relative TSR is equal to or above the 50th percentile but below the 90th
percentile, the Participant will vest in a number of shares of Company Stock
that is the mathematical linear interpolation between the number of shares of
Company Stock that would vest at the defined ends of the applicable spectrum. No
such interpolation shall occur in the event that Relative TSR is below the 50th
percentile or equal to or above the 90th percentile.
The determination of Relative TSR will be made in the sole discretion of the
Committee, after the end of the TSR Performance Period once the applicable
year-end audit is available. The Committee has discretion to accelerate the
vesting of all or a portion of the Participant’s TSR Performance Award based
upon the overall performance of the Company and/or the Participant or based upon
any change in business conditions, provided that the exercise of such discretion
would not cause a TSR Performance Award that would otherwise be deducible as
“performance-based” compensation within the meaning of Section 162(m) of the
Code to become non-deductible.
(II)
Definitions.

For purposes of this Exhibit A, the following terms have the meanings set forth
below:


17



--------------------------------------------------------------------------------




“Comparator Group” shall mean the companies listed on Annex A, attached hereto.
Each such company shall be included in the Comparator Group only if the company
is publicly-traded at both the beginning and end of the TSR Performance Period.
“Per Share Price” shall mean the average of the closing prices of common shares
for the applicable company during the thirty (30) consecutive trading days
ending on the day immediately preceding the applicable measurement date.
“Relative TSR” shall mean the percentile ranking of the Company’s Total
Shareholder Return as compared to the Total Shareholder Return of each company
in the Comparator Group.
“Total Shareholder Return” shall mean the appreciation of the Per Share Price
during the TSR Performance Period, plus any dividends paid on the applicable
company’s common stock during such TSR Performance Period.






18



--------------------------------------------------------------------------------




ANNEX A
Comparator Group


1.    AbbVie Inc. (ABBV)
2.    Abbott Laboratories (ABT)
3.    Akorn, Inc. (AKRX)
4.    Alexion Pharmaceuticals Inc. (ALXN)
5.    Alkermes plc (ALKS)
6.    Allergan plc (AGN)
7.    AMAG Pharmaceuticals Inc. (AMAG)
8.    Amgen Inc. (AMGN)
9.    AstraZeneca PLC (AZN)
10.    Biogen Inc. (BIIB)
11.    BioMarin Pharmaceutical Inc. (BMRN)
12.    Bristol-Myers Squibb Company (BMY)
13.    Celgene Corporation (CELG)
14.    Dr. Reddy's Laboratories Ltd. (RDY)
15.    Eli Lilly and Company (LLY)
16.    Gilead Sciences Inc. (GILD)
17.    GlaxoSmithKline plc (GSK)
18.    Horizon Pharma Public Limited Company (HZNP)
19.    Impax Labs Inc. (IPXL)
20.    Incyte Corporation (INCY)
21.    Jazz Pharmaceuticals Public Limited Company (JAZZ)
22.    Johnson & Johnson (JNJ)
23.    Lannett Company (LCI)
24.    Mallinckrodt Public Limited Company (MNK)
25.    Merck & Co. Inc. (MRK)
26.    Mylan N.V. (MYL)
27.    Novartis AG (NVS)
28.    Novo Nordisk A/S (NVO)
29.    Perrigo Company Public Limited Company (PRGO)
30.    Pfizer Inc. (PFE)
31.    Qiagen NV (QGEN)
32.    Regeneron Pharmaceuticals Inc. (REGN)
33.    Roche Holding AG (RHHBY)
34.    Sanofi (SNY)
35.    Shire plc (SHPG)
36.    Taro Pharmaceutical Industries Ltd. (TARO)
37.    Teva Pharmaceutical Industries Limited (TEVA)
38.    United Therapeutics Corporation (UTHR)
39.    Valeant Pharmaceuticals International, Inc. (VRX)
40.    Vertex Pharmaceuticals Inc. (VRTX)
41.    Zoetis Inc. (ZTS)




19



--------------------------------------------------------------------------------




EXHIBIT B


The following exhibit contains the FCF Performance Criteria in respect of 2018,
which is the first FCF Performance Period for the 2018 FCF Performance Award.


The FCF Performance Criteria (including any changes thereto) in respect of
future FCF Performance Periods for the 2018 FCF Performance Award shall be
communicated to the Participant no later than March 31st of the relevant FCF
Performance Period.
(I)
FCF Performance Criteria.

The Participant will be eligible to earn a number of shares of Company Stock
equal to one third (1/3rd) of the number of restricted stock units underlying
the target FCF Performance Award multiplied by the multiple applicable to the
FCF Performance Award for the FCF Performance Period, which will be based on
achievement of a Target relating to Free Cash Flow (the “FCF Performance
Criteria”) and determined in accordance with the below:


Free Cash Flow*
Multiple Applicable to FCF Performance Award for the FCF Performance Period
Equal to or greater than 110% of Target
2
Equal to or greater than 107.5% of Target but less than 110% of Target
1.75
Equal to or greater than 105% of Target but less than 107.5% of Target
1.5
Equal to or greater than 102.5% of Target but less than 105% of Target
1.25
Equal to or greater than 100% of Target but less than 102.5% of Target
1
Equal to or greater than 97.5% of Target but less than 100% of Target
0.75
Equal to or greater than 95% of Target but less than 97.5% of Target
0.5
Less than 95% of Target
0

*Free Cash Flow for each FCF Performance Period associated with the 2018 FCF
Performance Award must equal or exceed the following minimum Free Cash Flow: 50%
of actual annual adjusted net income for the relevant FCF Performance Period.
If Free Cash Flow is equal to or greater than 95% of Target but below 110% of
Target, the Participant will earn a number of shares of Company Stock that is
the mathematical linear


20



--------------------------------------------------------------------------------




interpolation between the number of shares of Company Stock that would be earned
at the defined ends of the applicable spectrum. No such interpolation shall
occur in the event that Free Cash Flow is less than 95% of Target or equal to or
greater than 110% of Target.
The determination of Free Cash Flow will be made in the sole discretion of the
Committee, after the end of the applicable FCF Performance Period once the
applicable year-end audit is available. The Committee may adjust the FCF
Performance Award in a manner approved by the Committee at the time of the grant
of the FCF Performance Award. The Committee has discretion to increase the
portion of the Participant’s FCF Performance Award earned based upon the overall
performance of the Company and/or the Participant or based upon any change in
business conditions, provided that the exercise of such discretion does not
cause an FCF Performance Award that would otherwise be deducible as
“performance-based” compensation within the meaning of Section 162(m) of the
Code to become non-deductible.
(II)
Definitions.

For purposes of this Exhibit B, the following terms have the meanings set forth
below:
“Adjusted Cash Flow from Operations” shall mean cash from operations less the
following expenses: mesh and other legal settlements; unused financing fees;
separation, restructuring, transaction and integration payments; and one-time
significant tax refunds or payments.
“Capital Expenditures” shall mean the Company’s purchases of property, plant and
equipment (including capitalized software costs).
“Free Cash Flow” shall mean Adjusted Cash Flow from Operations less Capital
Expenditures.
“Target” shall mean $456,000,000.






21

